Citation Nr: 1621918	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  08-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for service-connected degenerative joint and disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a September 2007 rating decision. 

The Board remanded this issue in February 2011 and in February 2014 for further development, which has since been conducted. 

In March 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).  However, as the RO granted entitlement to individual unemployability, effective April 9, 2007, in a July 2014 rating decision, the Board finds no further discussion is needed with regard to the matter of unemployability.  

As noted in both the February 2011 and February 2014 remands, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the period of time on appeal prior to March 13, 2014, the Veteran's service-connected degenerative joint and disc disease of the lumbar spine was manifested by limitation of flexion to 40 degrees and complaints of pain.

2.  For the period of time on appeal from March 13, 2014, to the present, the Veteran's service-connected degenerative joint and disc disease of the lumbar spine is manifested by limitation of flexion to 25 degrees and complaints of pain.


CONCLUSIONS OF LAW

1.  For the period of time on appeal prior to March 13, 2014, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected degenerative joint and disc disease of the lumbar spine were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5242 (2015).

2.  For the period of time on appeal from March 13, 2014, to the present, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected degenerative joint and disc disease of the lumbar spine have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

An April 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided VA examinations which addressed his back disability in August 2007, October 2008, March 2011, and March 2014.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to an increased evaluation for service-connected degenerative joint and disc disease of the lumbar spine.

In a September 2007 rating decision, the RO granted service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and assigned a 20 percent evaluation, effective April 9, 2007, under Diagnostic Codes 5243-5242.  In a March 2014 rating decision, the RO assigned a 40 percent evaluation for the Veteran's service-connected lumbar spine disability, effective March 13, 2014.  The Veteran is seeking higher ratings.

Diagnostic Codes 5242 and 5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
      	A 10 percent rating is assigned for 
      o	The thoracolumbar spine when
?	Forward flexion is greater than 60 degrees but not greater than 85 degrees, or
?	Combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.
      	A 20 percent rating is assigned for
      o	The thoracolumbar spine when
?	Forward flexion is greater than 30 degrees but not greater than 60 degrees, or
?	Combined range of motion is not greater than 120 degrees
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
      	A 40 percent rating is assigned for
      o	The thoracolumbar spine when
      ?	Forward flexion is 30 degrees or less, or
      ?	Favorable ankylosis of the entire thoracolumbar spine.
	A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant VA and private treatment records, which document complaints of back pain, as well as the Veteran's statements, and his SSA records.  The Veteran also underwent August 2007, October 2008, March 2011, and March 2014 VA spine examinations, which are of record.  

For the period of time on appeal prior to March 13, 2014, the Board finds there is no medical or lay evidence demonstrating that the Veteran's service-connected lumbar spine disability has demonstrated favorable or unfavorable ankylosis of the lumbar spine or of the entire spine, or forward flexion of the thoracolumbar spine of 30 degrees or less.  As such, an evaluation in excess of 20 percent is not warranted under the General Formula for the period of time on appeal prior to March 13, 2014.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

For the period of time on appeal from March 13, 2014, to the present, there is no medical or lay evidence reflecting that the Veteran's service-connected lumbar spine disability manifests with favorable or unfavorable ankylosis of the lumbar spine or of the entire spine.  As such, an evaluation in excess of 40 percent is not warranted under the General Formula for the period of March 13, 2014, to the present.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).
With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record, to include the August 2007, October 2008, March 2011, and March 2014 VA spine examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation for either period of time on appeal.  For the period of March 13, 2014, to the present, the examiner noted that the Veteran had additional limitation in range of motion following repetitive-use testing.  However, it was also noted that the Veteran indicated that he preferred not to undergo repetitive-use testing due to the intensity of the pain with movement.  The examiner later clarified that the Veteran's range of motion was markedly reduced, and with use and fatigue, the examiner anticipated that additional reduction in motion would occur.   However, she would have to resort to mere speculation to specify this reduction in degrees.  The Board notes that the Veteran's inability or refusal to perform repetitive use testing is not evidence, in and of itself, that he suffers additional limitation of function so as to meet the criteria for a higher evaluation.  Moreover, for this period of time, the Veteran is already receiving the maximum evaluation available for limitation of motion, other than that assigned for ankylosis, of which there is no evidence.  

For the period of time on appeal prior to March 13, 2014, the Veteran demonstrated no additional loss of motion on repetitive use at the August 2007 and the October 2008 VA examinations.  While the Veteran did demonstrate additional limitation of motion following repetitive use at the March 2011 VA examination, this additional limitation of function did not meet the criteria for a higher evaluation.  Therefore, without evidence of additional limitation of function meeting the criteria for higher evaluations due to subjective complaints, evaluations in excess of the currently assigned evaluations for each period of time on appeal are not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

In this regard, the  Board notes that, in a March 2014 rating decision, the RO granted service connection for radiculopathy, sciatic nerve, bilateral lower extremities.  For the right lower extremity, a 10 percent evaluation was assigned, effective March 28, 2011, and a 20 percent was assigned, effective March 13, 2014.  For the left lower extremity, a 10 percent evaluation was assigned, effective April 9, 2007, and a 20 percent was assigned, effective March 13, 2014.  Therefore, as the Veteran is already being rated separately for his radiculopathy of the bilateral lower extremities, he did not submit a notice of disagreement (NOD) with regard to the evaluations assigned in the March 2014 rating decision, and he has not submitted a new claim indicating that he believes the currently assigned ratings are inaccurate, the Board finds that no further discussion is needed at this time with regard to these ratings. 

No other objective neurological abnormalities were noted in the claims file.  

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, the Board acknowledges that the Veteran reported incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months at both the August 2007 and March 2014 VA examinations.  Moreover, the Veteran reported at the March 2010 hearing that he experiences incapacitating episodes almost every day.  While the Board has considered the Veteran's testimony and reports to the VA examiners regarding incapacitating episodes, the Board finds these assertions are not supported by the medical evidence of record.  The claims file contains VA and private treatment records, as well as SSA records, none of which document the Veteran's reports of physician-prescribed bedrest.   

As noted above, Note (1) of the Formula for Rating IVDS Based on Incapacitating Episodes specifically describes incapacitating episodes as being a period of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician.  Although the Veteran may voluntarily restrict his activities during flare-ups, that does not meet VA's definition of an incapacitating episode.  Therefore, as the Veteran has provided no medical evidence documenting physician-prescribed bedrest for his lumbar spine disability having a total duration of at least 4 weeks, the Board finds that an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.

In summary, the Board concludes that the preponderance of the evidence is against the claim for increased ratings for the Veteran's service-connected degenerative joint and disc disease of the lumbar spine for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.

2.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected degenerative joint and disc disease of the lumbar spine are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected degenerative joint and disc disease of the lumbar spine.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected degenerative joint and disc disease of the lumbar spine is manifested primarily by subjective complaints of pain, radiculopathy, and limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  38 C.F.R. § 4.71, Diagnostic Code 5243-5242.

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to an increased evaluation for service-connected degenerative joint and disc disease of the lumbar spine is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


